UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09821 Allied Asset Advisors Funds (Exact name of Registrant as specified in charter) 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Name and address of agent for service) (877) 417-6161 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2012 Date of reporting period:August 31, 2012 Item 1. Schedule of Investments. Iman Fund Schedule of Investments August 31, 2012 (Unaudited) (Classifications are based on the North American Industry Classificiation System) Shares Value COMMON STOCKS - 99.2% Aerospace Product & Parts Manufacturing - 0.7% HEICO Corp. $ Agriculture, Construction & Mining Machinery Manufacturing - 1.0% Alamo Group Inc. FMC Technologies, Inc. (a) The Toro Co. Air Freight & Logistics - 0.5% United Parcel Service, Inc. - Class B Apparel Knitting Mills - 0.4% Zumiez Inc. (a) Automotive Repair & Maintenance - 0.4% Monro Muffler Brake, Inc. Beverage Manufacturing - 1.6% The Coca Cola Co. Building Material & Supplies Dealers - 0.8% The Sherwin-Williams Co. Business Support Services - 0.4% Team, Inc. (a) Chemical & Allied Products Merchant Wholesalers - 0.8% Acuity Brands, Inc. Clothing Stores - 3.3% ANN, Inc. (a) Francesca's Holdings Corp. (a) The TJX Companies, Inc. Commercial Services - 0.4% Copart, Inc. (a) Communications Equipment Manufacturing - 3.0% Motorola Solutions, Inc. QUALCOMM, Inc. Trimble Navigation Ltd. (a) Computer & Peripheral Equipment Manufacturing - 9.1% Apple Inc. Aruba Networks, Inc. (a) EMC Corp. (a) International Business Machines Corp. (IBM) NetApp, Inc. (a) Computer Systems Design & Related Services - 3.8% Computer Programs and Systems, Inc. Constant Contact, Inc. (a) Priceline.com Inc. (a) Riverbed Technology, Inc. (a) Verisign (a) Cut & Sew Apparel Manufacturing - 1.0% Carter's, Inc. (a) Lululemon Athletica Inc. (a) Data Processing, Hosting & Related Services - 1.2% Red Hat, Inc. (a) Drugs & Druggists' Sundries Merchant Wholesalers - 0.8% Herbalife Ltd. (b) Electronic Shopping & Mail-Order Houses - 2.1% Amazon.com, Inc. (a) Engine, Turbine & Power Transmission Equipment Manufacturing - 0.4% Cummins, Inc. Freight Transportation Arrangement - 1.0% FedEx Corp. Full-Service Restaurants - 0.5% AFC Enterprises, Inc. (a) General Freight Trucking - 0.6% Knight Transportation, Inc. Grain & Oilseed Milling - 2.2% Unilever NV - NY Reg. Shares - ADR (b) Grocery Stores - 1.0% United Natural Foods, Inc. (a) Health & Personal Care Stores - 0.4% Ulta Salon, Cosmetcs & Fragrance, Inc. (a) Household & Institutional Furniture & Kitchen Cabinet Manufacturing - 0.8% Pier 1 Imports, Inc. Information Services - 2.9% Google Inc. (a) Insurance & Employee Benefit Funds - 1.0% AMERIGROUP Corp. (a) WellCare Health Plans Inc. Internet & Catalog Retail - 0.4% eBay Inc. (a) Machinery, Equipment & Supplies Merchant Wholesalers - 1.1% Applied Industrial Technologies, Inc. Management, Scientific & Technical Consulting Services - 1.8% Salesforce.com, Inc. (a) Manufacturing & Reproducing Magnetic & Optical Media - 0.5% Gentex Corp. Medical Equipment & Supplies Manufacturing - 6.1% C.R. Bard, Inc. The Estee Lauder Co. Inc. Intuitive Surgical, Inc. (a) STERIS Corp. Stryker Corp. Varian Medical Systems, Inc. (a) Metal Ore Mining - 2.2% Agnico-Eagle Mines Ltd. (b) Franco-Nevada Corp. (b) Freeport-McMoRan Copper & Gold, Inc. Goldcorp, Inc. (b) Motor Vehicle Body & Trailer Manufacturing - 0.5% CLARCOR Inc. Motor Vehicle Parts Manufacturing - 0.2% WABCO Holdings, Inc. (a) Navigational, Measuring, Electromedical & Control Instruments Manufacturing - 4.3% Agilent Technologies, Inc. ArthroCare Corp. (a) Cyberonics, Inc. (a) Danaher Corp. Fossil, Inc. (a) Ion Geophysical Corp. (a) OYO GEOSPACE Corp. (a) Rofin-Sinar Technologies, Inc (a) Office Administrative Services - 0.6% Gartner, Inc. (a) Oil & Gas Extraction - 2.6% Approach Resources Inc. (a) Cimarex Energy Co. Continental Resources, Inc. (a) Helmerich & Payne, Inc. Occidental Petroleum Corp. Other Electrical Equipment & Component Manufacturing - 0.2% Emerson Electric Co. Other General Merchandise Stores - 1.2% Fred's, Inc. - Class A O'Reilly Automotive, Inc. (a) Other General Purpose Machinery Manufacturing - 1.8% Flowserve Corp. Gardner Denver Inc. Roper Industries, Inc. The Gorman-Rupp Co. Other Information Services - 1.1% Baidu, Inc. - ADR (a)(b) Other Professional, Scientific & Technical Services - 0.6% IHS, Inc. - Class A (a) Outpatient Care Centers - 0.5% U.S. Physical Therapy, Inc. Pesticide, Fertilizer & Other Agricultural Chemical Manufacturing - 0.4% Monsanto Co. Pharmaceutical & Medicine Manufacturing - 11.0% Allergan, Inc. Amarin Corp PLC -ADR (a)(b) Ariad Pharmaceuticals, Inc. (a) BioMarin Pharmaceutical Inc. (a) Bristol-Myers Squibb Co. Elan Corp. plc -ADR (a)(b) IDEXX Laboratories, Inc. (a) Impax Laboratories, Inc. (a) Johnson & Johnson MAP Pharmaceuticals, Inc. (a) Mead Johnson Nutrition Co. Medivation, Inc. (a) Merck & Co., Inc. Novo Nordisk A/S - ADR (b) Pharmacyclics, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Vertex Pharmaceuticals Inc. (a) Poultry & Egg Production - 0.9% Cal-Maine Foods, Inc. Professional & Commercial Equipment & Supplies Merchant Wholesalers - 0.5% Henry Schein, Inc. (a) Road & Rail - 0.6% Werner Enterprises, Inc. Scientific Research & Development Services - 2.6% Alexion Pharmaceuticals, Inc. (a) Babcock & Wilcox Co. (a) Covance, Inc. (a) Incyte Corp. (a) Semiconductor & Other Electronic Component Manufacturing - 4.3% ARM Holdings plc -ADR (b) Cavium, Inc. (a) Cree, Inc. (a) Intel Corp. JDS Uniphase Corp. (a) Microchip Technology Inc. Mellanox Technolgies Ltd. (a) NVIDIA Corp. (a) Texas Instruments Inc. Xilinx, Inc. Soap, Cleaning Compound & Toilet Preparation Manufacturing - 0.4% Colgate-Palmolive Co. Software Publishers - 6.8% ANSYS, Inc. (a) Catamaran Corp. (a)(b) Concur Technologies, Inc. (a) Intuit Inc. Manhattan Associates, Inc. (a) MICROS Systems, Inc. (a) Microsoft Corp. SAP AG -ADR (b) Teradata Corp. (a) Sporting Goods, Hobby & Musical Instrument Stores - 0.7% Hibbett Sports Inc. (a) Support Activities for Mining - 0.7% Schlumberger Ltd. (b) Textiles, Apparel & Luxury Goods - 0.8% Nike, Inc. - Class B Trading Companies & Distributors - 0.4% W.W. Grainger, Inc. Ventilation, Heating, Air-Conditioning & Commercial Refrigeration Equipment Manufacturing - 0.2% Donaldson Company, Inc. Wholesale Electronic Markets & Agents & Brokers - 1.1% Tech Data Corp. (a) TOTAL COMMON STOCKS (Cost $34,855,837) Total Investments (Cost ($34,855,837) - 99.2% Other Assets in Excess of Liabilities - 0.8% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt PLC - Public Limited Company (a) - Non Income Producing (b) - Foreign Issued Securities The cost basis of investments for federal income tax purposes at August 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation on investments Gross unrealized depreciation on investments ) Net unrealized appreciation on investments $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2012 (Unaudited) The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) Inputs that areused in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment or similar investments in the marketplace. The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment's fair value. The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels whithin the hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of August 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks - - Total* - - *Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. There were no transfers into or out of Level, 1, Level 2 or Level 3 fair value measurements during the reporting period for the Fund, as compared to their classification from the most recent annual report. It is the Fund's policy to consider transfers into or out of Level 1, Level 2 or Level 3 as of the end of the reporting period. In May 2011, the FASB issued AU No. 2011-04 "Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements" in GAAP and the International Financial Reporting Standards ("IFRSs"). ASU No. 2011-04 amends FASB ASC Topic 820, Fair Value Measurements and Disclosures, to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and IFRSs. ASU No. 2011-04 is effective for fiscal years beginning after December 15, 2011 and for interim periods within those fiscal years. Management is currently evaluating the impact of these amendments and does not believe they will have a material impact on the Company's financial statements. Derivatives and Hedging Activities at August 31, 2012 (Unaudited) The Trust has adopted an accounting standard involving disclosures of derivatives and hedging activities.The standard is intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for and how derivative instruments affect an entity's results of operations and financial position.The standard does not have any impact on the Fund'sfinancial disclosures because the Fund has not maintained any positions in derivative instruments or engaged in hedging activities. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Allied Asset Advisors Funds By /s/ Bassam Osman Bassam Osman, President DateOctober 16, 2012. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Bassam Osman Bassam Osman, President DateOctober 16, 2012. By /s/ Mohammad Basheeruddin. Mohammad Basheeruddin, Treasurer DateOctober 16, 2012.
